M’Girk,
C. J., delivered the opinion of the Court.
Opinion of the Court in part The decree is erroneous -in this, that the party should have been permitted to answer, and if the way to get rid of the answer would he to demur, or except, or move the Court to set it aside. It is erroneous in this, that the decree is premature; the cause should have been set for hearing regularly, and tried and heard at the next term after they are so set for hearing, which was not done in this case. As to the point, whether the Court was right in appointing a commisaiissioner to sell or not, we are not prepared to answer. This point we wish to have further argued, and in the investigation of this matter we wish the inquiry to he made whether a Court of Chancery will at all foreclose the equity of redemption of personalty, and if it will, whether it will direct the thing pledged to he sold, or will barely declare the thing foreclosed, and whether the Court will or will not always take an account of the value of mortgaged property, real or persona], look into rents and profits, also look into the interest accruing on the debts, and decree, that unless the debt is paid by a day given, the thing mortgaged shall he sold, or stand foreclosed.
In this ease the parties do not elect to re-argue the ease.
The decree is reversed, and the cause is remanded.